Case 1:19-cv-06013-LGS Document8 Filed 07/30/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

 

BRIAN TOTIN —= )
Plaintiff )
V. ) Case No. 19-CV-6013
METROPOLITAN PROPERTY GROUP, INC., etal _ )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

1 am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Metropolitan Property Group, Inc., Sami Katri and Charles Munroe gS

Date: _07/30/2019 (AT?

Attorney's signature

Warren Holland 5115811

Printed name and bar number

121 South Broad Street, Suite 1600
Philadelphia, PA 19107

 

Address

wholland@gmrlawfirm.com

 

E-mail address

(215) 735-3994

Telephone number

(215) 735-1133
FAX number
